Exhibit 10.16

 

                         LOGO [g85733g53v27.jpg]

 

Gregory E. Lau

Executive Director

Global Compensation and

Corporate Governance

                                                                             
LOGO [g85733g99x73.jpg]  

General Motors Company

300 Renaissance Center

Mail Code 482-C32-C66

Detroit, MI 48265-3000

February 18, 2010

Mr. Frederick A. Henderson

630 Vaughan Road

Bloomfield Hills, MI 48304

Dear Fritz:

General Motors Holdings LLC herewith offers to engage your services as a
consultant on a month-to-month basis, not to exceed an eleven-month period,
beginning February 1, 2010 and ending no later than December 31, 2010. In your
capacity as a consultant, your consulting services will be coordinated through
the President, General Motors International Operations (GMIO). We believe that
you are uniquely positioned to provide these consulting services and, in
general, your duties will consist of providing strategic input and analysis
regarding GMIO and GM’s alliances, including strategic counsel on business
matters and background and insight on the major alliances and the key players.

As we have discussed, it is estimated that this consulting arrangement will
require approximately 20 hours consulting per month and one meeting per month
with the President, GMIO, or his designated representative. It is understood
that you will make your services available each month as noted, although it is
recognized that the services and the time required therefore may vary with
different monthly periods depending on nature of the project to which your
services are required. Except as noted, it is understood that as a consultant
you will determine your work schedule and the manner in which to provide the
required services.

For your services, you will receive a monthly fee of $59,090 payable monthly. In
addition, you will be reimbursed, upon submission of monthly expense reports,
for your reasonable expenses, including travel (transportation and hotel),
necessarily incurred in connection with the services requested and furnished,
conditioned upon the expenses being in compliance with GM policy as required by
GM’s loan agreements. Any expenses that are expected to be significant should be
discussed in advance with the President, GMIO. If this consulting agreement is
terminated by GM prior to December 31, 2010, you will receive your consulting
fee and expense reimbursement for the month of termination, this agreement will
otherwise terminate, and GM will have no additional economic obligation under
this agreement.

It is understood that you intend to provide consulting services to other
companies. You are free to provide such service to other companies except that
during the period of this consulting agreement you agree that you will not,
without the written consent of the Chief Executive Officer of General Motors,
engage in or perform any services for any business anywhere in the world which
designs, manufactures, develops, promotes, or sells any automobiles or trucks,
in competition with or for competitors of General Motors LLC, General Motors
Holdings LLC, its parent, General Motors Company, or any of their subsidiaries,
affiliates, or any joint ventures to which General Motors Company or any of its
subsidiaries or affiliates is a party.

You represent and agree that in the performance of services under this
agreement, your actions will not and shall not in any manner be contrary or
detrimental to the best interests of General Motors LLC, General Motors Holdings
LLC, its parent, General Motors Company, or any of their subsidiaries,
affiliates, or any joint ventures to which General Motors Company or any of its
subsidiaries or affiliates is a party.



--------------------------------------------------------------------------------

Mr. Frederick A. Henderson

February 18, 2010

Page 2

General Motors Holdings LLC shall reasonably make such determination but it
shall be the sole judge of such actions. It is understood and agreed, and you
hereby represent, that in performing services under this agreement, or in
connection therewith, neither you nor any person acting on your behalf, has
given or offered to give, or will give or offer, any sum of money, or other
material consideration to any person, directly or indirectly as an inducement to
influence the granting of any order to General Motors LLC, General Motors
Holdings LLC, its parent, General Motors Company, or any of their subsidiaries,
affiliates, or any joint ventures to which General Motors Company or any of its
subsidiaries or affiliates is a party for parts, supplies, equipment, or
services whether or not such an act constitutes a violation of law.

Any inventions or improvements that you may conceive, make, invent, or suggest
in connection with work as a consultant or knowledge affected by such work shall
be promptly disclosed to General Motors LLC by you and shall become the absolute
property of General Motors LLC or an entity of its choosing.

You shall at any time during the life of this agreement or thereafter, at the
request of General Motors LLC or General Motors Holdings LLC, execute any patent
papers covering such inventions or improvements, as well as any papers that
General Motors LLC, General Motors Holdings LLC, its parent, General Motors
Company, or any of their subsidiaries, affiliates, or any joint ventures to
which General Motors Company or any of its subsidiaries or affiliates is a party
may consider necessary or helpful in the prosecution of applications for patent
thereon, or in connection with litigation or controversy relating thereto,
provided, however, that all expense incident to the filing of such applications
and the prosecution thereof and the conduct of litigation shall be borne by
General Motors LLC, General Motors Holdings LLC, its parent, General Motors
Company, or one of its subsidiaries, affiliates, or any joint ventures.

All information and data of whatsoever kind or nature furnished or made
available to you by General Motors LLC, General Motors Holdings LLC, its parent,
General Motors Company, including its subsidiaries, affiliates, and joint
ventures to which General Motors Company or any of its subsidiaries or
affiliates is a party, or their representatives, in your capacity as a
consultant, shall be treated as confidential and shall not be disclosed to
anyone, in any manner whatsoever, either in whole or in part, except upon
written authorization by General Motors LLC.

Inasmuch as you will function as an independent contractor, it is agreed that
you will not have the status of an employee of General Motors LLC, General
Motors Holdings LLC, its parent, General Motors Company, or any of their
subsidiaries, affiliates, or any joint ventures to which General Motors Company
or any of its subsidiaries or affiliates is a party. It is further understood
that other than with respect to travel or other charges as specified above, you
will provide all instrumentalities necessary for you to fulfill your consulting
obligation under this agreement and that, other than as specified herein, you
will not be subject to oversight or control by General Motors LLC, General
Motors Holdings LLC, or General Motors Company regarding the means, methods or
manner by which you prepare or provide such consulting services, provided that
General Motors Holdings LLC retains the right to determine whether your final
work product is satisfactory. Because you will function as an independent
contractor, General Motors Holdings LLC will report your fees each year to the
IRS on a Form 1099; however, no deductions from your fees will be made, either
for income tax or FICA tax purposes, or other statutory deductions, unless
required by regulation or order.

Since you are not an employee of General Motors LLC, General Motors Holdings
LLC, its parent, General Motors Company, or any of their subsidiaries it is
understood that you will not be eligible to participate in any of their employee
benefit plans or programs because of the services provided as a consultant, and
you shall not earn any credited service under any pension or incentive
compensation plan. Nothing in this agreement otherwise limits your eligibility
for benefits, e.g., vested pension benefits, related exclusively to your prior
service as an employee of General Motors.



--------------------------------------------------------------------------------

Mr. Frederick A. Henderson

February 18, 2010

Page 3

This agreement shall be governed by and construed in accordance with the laws of
the State of Michigan. This agreement may be terminated by either party at any
time upon 20 days written notice delivered to the other party at the address set
forth below the signature of the party to whom such notice is addressed.

If the foregoing is acceptable to you, will you kindly endorse your acceptance
on the original and two (2) copies thereof, retain one copy and return the
original and one copy to my attention.

 

Sincerely, /s/ Gregory E. Lau

Gregory E. Lau

Executive Director

Global Compensation &

Corporate Governance

300 Renaissance Center

Mail Code 482-C32-C66

Detroit, MI 48265-3000

Accepted this 19th day of February, 2010

 

/s/ Frederick A. Henderson

Frederick A. Henderson

630 Vaughan Road

Bloomfield Hills, MI 48304